Citation Nr: 9934971	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Regional Office (RO) in Roanoke, 
Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
uterine fibroids with pelvic adhesive disease and 
vulvovaginitis with history of infertility and tubal 
stenosis.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from November 1985 to 
September 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the RO.  

The Board remanded the case to the RO for additional 
development in May 1997.  



FINDING OF FACT

The veteran's service-connected uterine fibroids with pelvic 
adhesive disease and vulvovaginitis with history of 
infertility and tubal stenosis is manifested by a history of 
yeast infections and vaginitis without marked displacement of 
the uterus or frequent or continuous menstrual disturbance or 
severe symptoms, as residuals of infections, burns, chemicals 
or foreign bodies.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating for 
service connected uterine fibroids with pelvic adhesive 
disease and vulvovaginitis with history of infertility and 
tubal stenosis in excess of 10 percent prior to May 22, 1995 
and in excess of 30 percent on May 22, 1995 have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.116 including Diagnostic Codes 7610, 
7622 (1994); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116 including 
Diagnostic Codes 7610, 7622 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A rating action in June 1992 granted service connection for 
infertility due to residuals of tubal stenosis with uterine 
fibroids and pelvis adhesions on the basis of the service 
medical records showing that a March 1990 laparotomy revealed 
the condition.  In November 1992, the veteran submitted a 
copy of a August 1992 Operative Report showing that she had 
undergone lysis of adhesion, fimbrioplasty, tubal resection 
and reanastomosis.  It was indicated that multiple adhesions 
had been removed.  

By rating action in March 1993, a 100 percent temporary total 
rating under 38 C.F.R. § 4.30 was assigned on August 24 
through October 1992 on the basis of an August 1992 an 
operation report showing surgery for pelvic adhesive and 
tubal disease.  

A private November 1993 examination report noted that the 
veteran was referred for a second opinion regarding her 
fertility problems.  The veteran was reported a history of 
infertility.  She reported that her periods were regular, 
every thirty days and lasting for 3-4 days.  She indicated 
that six months earlier she started taking Clomid and since 
then had dysmenorrhea and clots with her periods.  She also 
reported some yeast infections which had been treated.  An 
examination of the vulva and vagina was negative, and the 
cervix was clean.  The fundus was normal size and shape, 
third degree retroverted.  The adnexae were both palpable and 
not enlarged.  Uterosacral ligaments showed no nodularity.  
The impression was that of status post tuboplasty in a 
patient with adhesive pelvic disease by history.  

Madigan Army Medical Center outpatient records dated from 
1992 to 1995 show treatment for infertility.  In April 1993, 
she reported a history of multiple yeast infections and the 
diagnosis was candidal vaginitis.  The veteran was seen in 
October 1993 for complaints of abdominal pain.  An 
examination of the pelvis and cervix showed no lesions.  

A November 1993 Telephone Medical Advice/Consultation Record 
shows that the veteran complained that she still hurt like 
she had a cyst and asked whether she should take hormone 
pills.  In March 1994, the veteran was seen for complaints of 
a yeast infection and she indicated that she had one almost 
every month.  An examination of the cervix showed no lesions.  
The uterus was normal size and consistency.  There was no 
adnexal pain or tenderness.  The assessment was that of 
vulvovaginal candidiasis.  A May 1995 well woman examination 
was normal.  

On VA gynecological examination in March 1996, the examiner 
indicated that there was no displacement of the uterus, 
adhesions or irregular menstruation and the diagnosis was 
that of infertility.  However, the examiner noted that the 
claims file was not available for review at the time of that 
examination. 

On VA examination in March 1999, the veteran reported that 
she had a pregnancy in September 1998 that resulted in 
miscarriage.  It was noted that there had been no abdominal 
or pelvis surgery other than the dilation and curettage in 
November 1998 for miscarriage.  The veteran reported that her 
menses were every 30 to 32 days.  She reported some vaginal 
discharge and frequent yeast infections.  She indicated that 
her doctor told her that she had fibroids and ovarian cysts.  
She had no complaints of pain.  Pelvic examination revealed 
that external genitalia were normal.  There was no prolapse 
through the introitus.  The examiner indicated that the 
uterus was displaced in the sense that the cervix was not 
visible.  It was indicated that the mobility of the uterus 
and adnexa might have been somewhat diminished.  The veteran 
did not report any menstrual disturbances.  The vagina 
appeared slightly reddened with a discharge.  The cervix 
appeared essentially normal.  The uterus appeared normal in 
size, but there was some fullness in the right adnexa.  There 
was no cervical motion tenderness.  There was no adnexal 
tenderness.  The left adnexa appeared normal.  The diagnoses 
were those of uterine fibroids with pelvic adhesive disease 
and vulvovaginitis, intermittent, now active.  The examiner 
noted that the tubal stenosis referred to in the past 
diagnosis did not appear to be present.  The examiner 
concluded that symptoms of disease or injury of the vulva and 
vagina were not controlled by continuous treatment, that 
there was no disease or injury of the cervix, that disease or 
injury of the uterus, fallopian tubes and ovaries did not 
require continuous treatment, and that there was no marked 
displacement of the uterus or frequent or continuous 
menstrual disturbances.  

By rating action in July 1999, the RO recharacterized the 
service-connected disability as uterine fibroids with pelvic 
adhesive disease and vulvovaginitis with history of 
infertility and tubal stenosis.  A 10 percent evaluation was 
assigned effective on September 27, 1991, and a 30 percent 
evaluation was assigned effective on May 22, 1995, the date 
the rating criteria for gynecological disorders were amended.  


Analysis

The Board finds the veteran's claim for increased 
compensation benefits for the service connected gynecological 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The regulations for the evaluation of gynecological 
conditions and disorders of the breasts were revised, 
effective May 22, 1995. 60 Fed. Reg. 19851-19856 (April 21, 
1995).  The veteran filed her claim of increased rating for 
service-connected gynecologic disorder in November 1992.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board must apply the more 
favorable of the old and new rating criteria to the veteran's 
claim. Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).  

Prior to May 22, 1995, service connection was in effect for 
infertility, residual tubal stenosis with uterine fibroids 
and pelvic inflammatory disease, rated as noncompensable 
under Diagnostic Code 7622.  A noncompensable evaluation is 
warranted for mild displacement of the uterus with slight 
symptoms. A 10 percent evaluation requires moderate 
displacement with adhesions and irregular menstruation.  A 30 
percent evaluation requires severe, marked displacement with 
frequent or continuous menstrual disturbances.  38 C.F.R. § 
4.116a, Code 7622 (1994), effective prior to May 22, 1995.  
The schedule for rating for gynecological conditions prior to 
May 22, 1995, Diagnostic Codes 7610 to 7615 (1994), provided 
a 10 percent evaluation for moderate symptoms.  A 30 percent 
evaluation was provided where the symptoms were severe, as 
chronic residuals of infections, burns, chemicals, foreign 
bodies, etc.  38 C.F.R. § 4.116a, Codes 7610 through 7615 
(1994).  

As noted hereinabove, the veteran's service-connected 
gynecological disorder is currently rated under Diagnostic 
Code 7610, evaluated as 30 percent disabling on May 22, 1995.  
Under Diagnostic Codes 7610 through 7615 in effect since May 
22, 1995, the general rating formula for diseases, injuries, 
or adhesions of female reproductive organs (vulva, vagina, 
cervix, uterus, Fallopian tube, or ovary) indicates that a 
noncompensable disability rating is warranted where the 
symptoms of the disability do not require continuous 
treatment. A 10 percent disability rating is warranted where 
the symptoms of the disability require continuous treatment, 
and a 30 percent disability rating is warranted where the 
symptoms of the disability are not controlled by continuous 
treatment.  38 C.F.R. § 4.16 including Diagnostic Codes 7610 
through 7615 (1999).  

At the outset, the Board notes that effective on May 22, 
1995, a 30 percent rating has been assigned for the veteran's 
service-connected gynecological disorder.  A 30 percent 
schedular rating is the highest rating available under the 
pertinent Diagnostic Codes pertaining to her gynecological 
disorders.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
The Board must consider whether a higher rating is warranted 
for the period prior to May 22, 1995.  

The veteran's contentions have been considered, but the 
objective evidence as a whole does not demonstrate greater 
disability than is recognized by a 10 percent evaluation for 
the service connected gynecological disability prior to May 
22, 1995.  The evidence shows that, during that period, the 
veteran received treatment for infertility and also reported 
having recurrent yeast infections.  She received treatment 
for yeast infections and vaginitis.  However, the clinical 
evidence does not show marked displacement of the uterus, 
frequent or continuous menstrual disturbances which would 
warrant a 30 percent evaluation under the old criteria of 
Diagnostic Code 7622.  As noted, the veteran's disability has 
been was recharacterized and rated under Diagnostic Code 
7610.  The objective clinical findings do not show a severe 
symptoms as chronic residuals of infections, burns, chemicals 
or foreign bodies which would warrant an evaluation in excess 
of 10 percent under the former criteria of Diagnostic Codes 
7610 to 7615 for the period prior to May 22, 1995.  

In sum, the weight of the evidence shows that an increased 
rating is not for application in this case.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and an 
increased rating for uterine fibroids is denied.  



ORDER

An increased rating for service-connected uterine fibroids 
with pelvic adhesive disease and vulvovaginitis with history 
of infertility and tubal stenosis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

